Case 7:19-cv-09108-NSR-LMS Document 28 Filed 09/30/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ween tte en ee x
Williams,
Plaintiff, 19CV9108 (NSR)(LMS)
~against-
Commissioner of Social Security,
Defendant.
eae xX

 

LISA MARGARET SMITH, U.S.MLJ.

In accordance with the Court's September 9, 2020, Order, Plaintiff's reply papers were to
be served and filed by September 15, 2020. Docket #27. To date, Plaintiff has neither filed
reply papers nor requested an extension of time in which to do so. As today is the undersigned's
last day on the bench, Plaintiff is hereby notified that if she wishes to seek an extension of time
in which to file reply papers, she will have to make her request once the new Magistrate Judge
presiding over her case takes the bench.

Dated: September 30, 2020

    

 

White Plains, New York _
SO ORDERED, _ foe
ny ne, J MCR RRO

Lisa Margaret Smith) 0°" 0 ae

United States Magistrate J udge
Southern District of New York

Sea

 
